Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Objection
Claim 1 is objected to because “according to a configuration specification” as presented in “configured according to a configuration specification” is unclear regarding specification from what/where, what specification specifies. Limitation “according to a configuration specification” should be deleted from claim 1.
In claim 1, “an electric machine whose windings are connected to” should be changed to - - an electric machine [[whose]] having windings and the windings of the electric machine are connected to - -

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Cai (US 2004/0217723)

A power converter with a ground connection (inverter 22 in fig 3 includes ground connection);  
An electric machine (see Machine in fig 3) whose windings are connected to AC connections of the power converter (Inverter in fig 3);  
A delta switch group via which the windings are connected in a delta configuration
(FIG. 8 shows a switching arrangement for accomplishing the manipulation of three phase armature windings between a delta-connection and a wye-connection (par 32)), 
A DC external connection (i.e., one or more of DC bus 24 in fig 3, Battery DC connection in fig 3, DC connection of DC/AC Inverter in fig 3, DC connection of DC/DC converter in fig 3, DC connection of inverter 22 in fig 3, 12V DC connection in fig 3) which is connected to the ground connection and to at least one of the AC connections (AC connections are, i.e., one or more of AC machine connection(fig 3), AC side of Inverter 22 in fig 3  converting DC to AC connections/power, AC connections in DC/AC inverter in fig 3, AC line to line voltage in fig 3, UAC in fig 3) via at least one switch of the delta switch group (fig 8), wherein the vehicle on-board power system also has a configuration controller (FIG. 9 shows a microprocessor in communication with the switches of FIG. 8 (par 33)) which is connected in an actuating fashion to the delta switch group and is configured, according to a configuration specification, to actuate the delta switch group in the closed state or open state when the vehicle on-board power system is in a driving state (driving/switching state/mode/fashion  from Wye to delta, configure/reconfigure/reconnect between delta and Wye/Y connections/windings (see abstract, summary, fig 7, par 46-49, 51)), and is configured to actuate the at least one switch of the delta switch group (fig. 8) in the closed state when energy is transmitted via the DC external connection. 
 (Claim 2) A power converter controller (electronic control box control the inverter (par. 2)) which is connected in an actuating fashion to switches of the power converter and is configured to actuate the switches of the power converter to generate a rotating field in the windings (fig 3-5) when the motor vehicle on-board power system is in the driving state, wherein the power converter controller is also configured to actuate all the switches of the power converter in the open state when energy is transmitted via the DC external connection (i.e., one or more of DC bus 24 in fig 3, Battery DC connection in fig 3, DC connection of DC/AC Inverter in fig 3, DC connection of DC/DC converter in fig 3, DC connection of inverter 22 in fig 3, 12V DC connection in fig 3). 
 (Claim 3) An AC external connection (AC connections are, i.e., one or more of AC machine connection(fig 3), AC side of Inverter 22 in fig 3  converting DC to AC connections/power, AC connections in DC/AC inverter in fig 3, AC line to line voltage in fig 3, UAC in fig 3) which is connected to the alternating current connections of the power converter via the windings, wherein the configuration controller is configured to actuate the delta switch group when energy is transmitted via the AC external connection (fig 3, 5-9). 
 (Claim 4) an energy storage unit (battery in fig 3) which is connected to the ground connection and to a DC supply potential of the power converter. 
(Claim 12) an AC external connection which is connected to the AC connections of the power converter via the windings (fig 3), wherein the configuration controller is configured to actuate the delta switch group when energy is transmitted via the AC external connection (fig 3, 5-9).
           Claims 5-11 recite similar subject matter and rejected for the same reason. For delta-star switch group/configurations/Reconnection, see one or more of par 24, fig. 5-8 and related text.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Obry (US 2017/0229993)
Regarding claim 1, the prior art discloses: A motor vehicle on-board power system comprising: 
A power converter (inverter power circuit in fig 1-3) with a ground connection;  
An electric machine (phase Machine in fig 1-2) whose windings are connected to AC connections (AC connections are connections of multi-phase inverters/electric machines (fig. 1-2, 4-5) of the power converter;  
A delta switch group (Delta switch group in fig. 2, 5) via which the windings are connected in a delta configuration (fig. 5), 
A DC external connection (fig. 1-2, par 2, 25) which is connected to the ground connection and to at least one of the AC connections via at least one switch of the delta switch group (fig 1-2, 5), wherein the vehicle on-board power system also has a configuration controller title, fig 1-2, 5) which is connected in an actuating fashion to the delta switch group and is configured, according to a configuration specification, to actuate the delta switch group in the closed state or open state when the vehicle on-board power system is in a driving state (see driving state/mode in one or more of in title, fig 5-7, 11, par. 29-36, 46-62, 73), and is configured to actuate the at least one switch of the delta switch group in the closed state when energy is transmitted via the DC external connection (fig 1-2, 5 and related text). 
 (Claim 2) A power converter controller (par 17-18, 24, 37) which is connected in an actuating fashion to switches of the power converter and is configured to actuate the switches of the power converter to generate a rotating field in the windings when the motor vehicle on-board power system is in the driving state (see driving state/mode in one or more of in title, fig 5-7, 11, par. 29-36, 46-62, 73) wherein the power converter controller is also configured to actuate all the switches of the power converter in the open state when energy is transmitted via the DC external connection (Fig 1-2, 5-7, 11 and related text).. 
 (Claim 3) An AC external connection (AC connection are connection/interconnect of multi-phase inverters/electric machines (fig. 1-2, 4-5) which is connected to the alternating current connections of the power converter  via the windings (fig. 1-2, 4-5) wherein the configuration controller is configured to actuate the delta switch group when energy is transmitted via the AC external connection. 
 (Claim 4) an energy storage unit which is connected to the ground connection and to a DC supply potential of the power converter (fig 1-2). 
(Claim 12) an AC external connection (AC connection are connection/interconnect of multi-phase inverters/electric machines (fig. 1-2, 4-5) which is connected to the AC connections of the power converter via the windings, wherein the configuration controller is configured to actuate the delta switch group when energy is transmitted via the AC external connection (fig 1-2, 4-5).
                    Claims 5-11 recite similar subject matter and rejected for the same reason. For delta-star switch group/configurations, see one or more of FIG 4-7, 11




Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851